Citation Nr: 1827311	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-12 878	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following a January 2013 matricectomy of the bilateral fifth toes.  

2.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

4.  Entitlement to an increased disability rating in excess of 10 percent for status post bilateral exostectomy of the great toes.

5.  Entitlement to an increased disability rating in excess of 10 percent for bilateral plantar fasciitis.

6.  Entitlement to an increased disability rating in excess of 20 percent for hepatitis C.   

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
July 2007 (bilateral great toes), January 2009 (lumbar spine and knees), March 2012 (plantar fasciitis), February 2014 (temporary total), and February 2017 (hepatitis C)
rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana , with the exception of the July 2007 rating decision which was issued by the RO in Augusta, Maine.

By way of history, a June 2010 Board decision denied an increased disability rating in excess of 10 percent for the Veteran's status post bilateral exostectomy of the great toes.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand (JMR) was issued in November 2010.  By an order dated in November 2010, the Court granted the JMR and remanded the matter to the Board for readjudication in accordance with its instructions.  In March 2011, the Board remanded the Veteran's claim for an increased disability rating for status post bilateral exostectomy of the great toes for further development. 

In a February 2017 rating decision, the RO increased the Veteran's rating for hepatitis C to 20 percent disabling, effective September 5, 2007.  As the grant of a 20 percent rating, effective September 5, 2007, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The matters were previously remanded by the Board in July 2017 for additional development.  The matters have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to service connection for lumbar spine degenerative disc disease and a bilateral knee disability; increased disability ratings for a bilateral great toe disability, bilateral plantar fasciitis, and hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran required hospital treatment for a period in excess of 21 days for a service-connected disability, surgery for a service-connected disability, or immobilization by cast to treat a service-connected joint disability.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation for convalescence following a January 2013 matricectomy of the bilateral fifth toes have not been met.  
38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in April 2013.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.

The Veteran was not afforded a VA examination specifically for his temporary total claim related to a January 2013 surgery on his bilateral fifth toes; however, for reasons further discussed below, the Board finds that the opinion and rationale provided in a September 2011 VA examination for the Veteran's toes are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Pursuant to the July 2017 Board remand, the Veteran was scheduled for, and attended, an October 2017 videoconference Board hearing.  As such, the Board finds that the RO substantially complied with the 2017 remand directives and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Merits of the Claim

The Veteran is seeking entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence following the January 9, 2013 removal of his bilateral fifth toenails due to painful mycotic toenails.

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

The Board finds that entitlement to a temporary total rating under 38 C.F.R. § 4.30 for a period of convalescence following the removal of his bilateral fifth toenails due to painful mycotic toenails is not warranted.

VA treatment records show that the Veteran underwent an outpatient procedure on January 9, 2013 for deformed dystrophic bilateral fifth toenails.  Removal of the bilateral fifth toenails was due to symptomatic painful mycotic toenails.  See January 2013 VA Treatment Record.  Operation notes indicated that the Veteran tolerated the procedure well and left without any visible signs of distress.  He was to return to the clinic in two and six weeks for post-operative appointments.

The Board notes that the Veteran is service connected for status post bilateral exostectomy of the great toes.  A September 2011 VA treatment record indicated that the Veteran had a pre-operative diagnosis of symptomatic deformed mycotic cryptotic toenails on toes one to three of the left foot and was assessed with symptomatic onychomycosis.  A September 2011 VA examination noted that the Veteran's first (great toe), second and third toenails on the left foot were removed with matrixectomy on September 2, 2011.  The VA examiner opined that this condition was less likely than not a manifestation of the Veteran's service-connected status post bilateral exostectomy of the great toes.  She explained that the Veteran was service connected for the partial nail removal of the bilateral great toes due to recurrent infected ingrown toenails and that during service, he underwent removal of a bony spur or subungual exostosis growing under each great toenail.  The VA examiner explained that exostosis and onychomycosis are two different processes.  While exostosis usually involved the great toes and referred to the development of bony spur beneath the nail bed, onychomycosis is a fungal infection that is characterized by thickened, yellow, deformed nails.

The Board recognizes that the September 2011 VA examination was not provided in response to the Veteran's claim of entitlement for a temporary total rating following the January 2013 surgery; however, both the September 2011 and January 2013 surgeries involved the removal of toenails due to symptomatic painful mycotic toenails.  The same surgery was performed for the same reason, but on different toe nails.  Therefore, the Board finds the September 2011 VA examiner's opinion and rationale specifically that the Veteran's onychomycosis is not a manifestation of his service-connected bilateral great toe disability because exostosis and onychomycosis are two different processes, applicable to both surgeries.

The Board further acknowledges that the RO granted a temporary total rating for the September 2011 surgery on the Veteran's left first, second, and third toes in a December 2011 rating decision.  However, the RO failed to take into consideration the September 2011 VA examiner's findings that the Veteran's surgery involved toe conditions that were less likely than not related to the Veteran's service-connected status post bilateral exostectomy of the great toes.  The sole evidence listed in the rating decision was the September 2, 2011 VA outpatient treatment record.  While the Board disagrees with this grant, it leaves the RO's December 2011 rating decision undisturbed. 

Additionally, the evidence of record does not reflect that the Veteran required at least one month of convalescence following his January 2013 surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  Neither the records of the follow-up treatment, nor the records from the surgery itself, state that the Veteran required a period of convalescence.  These records also reflect that the surgery and post-operative treatment was of an outpatient nature.  There is no indication that the Veteran required at least one month of convalescence, such as bed rest, for the period following his surgery.

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.30.  The Board finds that the January 2013 surgery for the Veteran's bilateral fifth toenails is not related to his service-connected status post bilateral exostectomy of the great toes.  Further, there is no evidence of record which supports that the Veteran required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following a January 2013 matricectomy of the bilateral fifth toes is denied.


REMAND

The Veteran is seeking service connection for lumbar spine degenerative disc disease and a bilateral knee disability; and increased disability ratings for status post bilateral exostectomy of the great toes, bilateral plantar fasciitis, and hepatitis C.  The Veteran is also seeking entitlement to TDIU.  The Board finds that additional development is necessary before decisions may be rendered regarding the issues on appeal.

In his October 2017 Board hearing, the Veteran testified that he believed his bilateral great toe disability, bilateral plantar fasciitis, and hepatitis C had worsened since his last VA examinations.  Further, due to his living situation, the Veteran noted that it had been a while since he had last received treatment for his disabilities.  The Veteran testified that he wore orthotic shoe inserts, used a cane to walk, and could only walk for a block.  He took tramadol for the pain in his feet and toes.

The Veteran was last afforded VA examinations to evaluate the Veteran's bilateral great toe disability and hepatitis C in February 2013.  The Board notes that the Veteran was afforded a VA examination for his feet in July 2017; however, the purpose of this examination was to determine whether his bilateral metatarsalgia, hammer toes, and bilateral degenerative arthritis were manifestations of the Veteran's service-connected status post bilateral exostectomy of the great toes and/or plantar fasciitis.  The VA examiner noted that the Veteran's plantar fasciitis had resolved, as he no longer reported pain in the bottoms of his feet or tenderness over the plantar fascia.  As it seems the Veteran's disabilities may have worsened since his last VA examinations, the Board determines that contemporaneous VA examinations are necessary to ascertain the current severity of the Veteran's service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

With regard to the issues of a bilateral knee disability and lumbar spine degenerative disc disease, the Veteran has asserted that these disabilities are secondary to his service-connected plantar fasciitis.  See April 2008 VA Form 9.  Similarly, the Veteran testified in the October 2017 Board hearing that he believed his bilateral knee and lumbar spine disabilities were due to compensating for his service-connected plantar fasciitis.  Alternatively, the Veteran has contended that his bilateral knee and lumbar spine disabilities are due to his military occupational specialty (MOS) as an Inventory Management Specialist.  Specifically, he asserted that his disabilities are due to the time he spent walking on concrete and improperly lifting things in the performance of his duties in service.  See October 2017 Board Hearing Transcript. 

The Veteran was afforded a VA examination in July 2008 to determine the etiology of his bilateral knee and lumbar spine disabilities.  The VA examiner determined that there was no evidence of a significant pathology related to the knees.  The examiner also opined that the Veteran's lumbar spine disability was not caused by, or the result of, his subungual exostectomy of the great toes.  The Veteran was afforded another VA examination for his bilateral knee disability in February 2013.  The Veteran was diagnosed with left knee osteoarthritis and gouty arthritis and it was opined that his knee disability was not caused by his bilateral great toe subungual exostoses.  
 
The Board notes that there are no opinions of record which address the Veteran's contentions that his bilateral knee and lumbar spine disabilities are secondary to his service-connected plantar fasciitis or, alternatively, directly related to his active duty service.  Further, no opinion has been provided regarding whether these disabilities have been aggravated by the Veteran's service-connected disabilities.  As such, remand for addendum opinions that address these deficiencies is warranted.

Remand is also necessary to obtain updated VA and private treatment records.  A May 2017 VA treatment record indicated that the Veteran was treated at Eskenazi Hospital for gastric pain, frequent vomiting, and weight loss.  The Veteran reported he was told he probably had cancer.  Additionally, the Veteran indicated he was reestablishing care with VA for treatment of his knees and hepatitis C.  See October 2017 Board Hearing Transcript.  Review of the claims file reveals that these treatment records are not of record.  As these records appear to be pertinent to the Veteran's claims, they are necessary for adjudication of the claims.  Thus, these records must be obtained and associated with the electronic claims file.

Finally, the decisions on the issues remanded herein may impact the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must remand the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 
38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran should specifically be asked to provide information and authorization for records regarding his treatment at Eskenazi Hospital.

2.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the etiology of his lumbar spine degenerative disc disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should be asked to respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's lumbar spine degenerative disc disease either began during or was otherwise caused by his active service.  Please explain why or why not.

(b)  If the Veteran's lumbar spine degenerative disc disease is not directly related to service, determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's lumbar spine degenerative disc disease is caused by the Veteran's service-connected plantar fasciitis.  Please explain why or why not.

(c)  If not caused by the Veteran's service-connected plantar fasciitis, opine as to whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's lumbar spine degenerative disc disease was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected plantar fasciitis.  Please explain why or why not.  

If the examiner finds that the Veteran's lumbar spine degenerative disc disease was aggravated by the service-connected plantar fasciitis, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner should also discuss the impact, if any, the Veteran's lumbar spine degenerative disc disease has on his activities of daily living, including his ability to obtain and maintain employment.

3.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the etiology of his bilateral knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should be asked to respond to the following:
(a)  Determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's bilateral knee disability either began during or was otherwise caused by his active service.  Please explain why or why not.

(b)  If the Veteran's bilateral knee disability is not directly related to service, determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's bilateral knee disability is caused by the Veteran's service-connected plantar fasciitis.  Please explain why or why not.

(c)  If not caused by the Veteran's service-connected plantar fasciitis, opine as to whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's bilateral knee disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected plantar fasciitis.  Please explain why or why not.  

If the examiner finds that the Veteran's bilateral knee disability was aggravated by the service-connected plantar fasciitis, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner should also discuss the impact, if any, the Veteran's bilateral knee disability has on his activities of daily living, including his ability to obtain and maintain employment.

4.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected status post bilateral exostectomy of the great toes.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should also discuss the impact, if any, the Veteran's status post bilateral exostectomy of the great toes has on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided

5.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral plantar fasciitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should also discuss the impact, if any, the Veteran's bilateral plantar fasciitis has on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided

6.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected hepatitis C.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether the Veteran's reported symptoms of fatigue, vomiting, weight loss, malaise, and bilateral upper quadrant pain are due to his hepatitis C or to nonservice-connected disabilities, as the record indicates that the Veteran may suffer from depression, alcohol and drug addiction, and cancer.

The examiner should also discuss the impact, if any, the Veteran's hepatitis C has on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


